Citation Nr: 1810640	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  17-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for varicose veins of the bilateral lower extremities.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service for a bilateral foot condition, claimed as residuals of cold exposure.

5. Entitlement to service connection for benign prostatic hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1959 to January 1963 and from August 1963 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a left shoulder condition, a right hip condition, bilateral lower extremity varicose veins, a prostate condition, and bilateral onychomycosis (claimed as a bilateral foot condition due to cold weather exposure).

In December 2013, the Veteran executed a new power-of-attorney appointing Disabled American Veterans (DAV) as his representative.  This new appointment effectively revoked the Veteran's prior appointment of The American Legion.  See 38 C.F.R. § 14.631 (f)(1).  In March 2017, the Veteran executed a new power-of- attorney in favor of The American Legion, thereby effectively revoking his prior appointment of the DAV.  Id.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the bilateral foot condition and BPH claims as reflected on the title page.

The issue of entitlement to service connection for coronary artery disease, secondary to exposure to herbicides in Korea, has been raised by the record in a November 2015 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the issue of entitlement to service connection for posttraumatic stress disorder was raised in a June 2015 VA treatment records, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right hip disability, BPH, bilateral lower extremity varicose veins, and bilateral foot conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran injured his left shoulder during active service and his symptoms of arthritis of the left shoulder have been continuous since service.


CONCLUSION OF LAW

The criteria to establish service connection for arthritis of the left shoulder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection - Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Arthritis, or degenerative joint disease, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


Service Connection for a Left Shoulder Disability - Analysis

The Veteran asserts that he injured his left shoulder during active service and has experienced continuous symptoms since service separation.

As an initial matter, the Veteran has a current diagnosis of left shoulder degenerative joint disease (arthritis).  See August 2013 VA examination report.

The Veteran also has a documented left shoulder injury during service.  September 1969 service treatment records indicate that the Veteran sustained a left shoulder partial acromioclavicular (AC) joint separation.  

The issue of a nexus between the current left shoulder disability and service was addressed by the August 2013 VA examiner.  The VA examiner opined that the Veteran's current left shoulder disability was less likely than not incurred in or caused by service.  This opinion is inadequate, as the VA examiner's opinion is impermissibly based solely on the lack of documentation of treatment during the Veteran's subsequent years of service and for many years thereafter, and does not consider the Veteran's competent lay statements of continuous pain since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that a lay person is competent to identify the presence of disability or symptoms of disability subject to lay observation).

Therefore, as reflected above, there is no competent evidence of nexus between the current disability and service.  Nonetheless, the Board observes that the Veteran's service treatment records document a left shoulder injury (dislocation and AC joint partial separation) during service.  He wore a splint for several months after his left shoulder injury, had documented residuals and physical therapy for an extended period after the initial injury, and the injury actually involved a separation of the joint.  Furthermore, the Veteran stated during the VA examination that his left shoulder pain has been continuous since service, with a gradual increase in severity over time.  Indeed, the Veteran has been consistent in reporting that he has experienced left shoulder pain since service.  He, as a layperson, is competent to report pain in his left shoulder and how often it occurs, and there is no reason to doubt the credibility of his statements in that regard.  Significantly, there is no evidence of conflicting evidence regarding the history of onset or an intercurrent injury.

Based on the foregoing, the question of whether the Veteran has had left shoulder symptoms since service is at, the very least, in relative equipoise.  As arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a), service connection can be granted for this disease by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With resolution of all doubt in the Veteran's favor, he has had continuing left shoulder symptoms of arthritis since his military service.  Accordingly, the Veteran's current left shoulder arthritis had its onset in service and the criteria for establishing service connection are met.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.
ORDER

Service connection for left shoulder arthritis is granted.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

I. Varicose Veins

The Veteran has a current diagnosis of varicose veins.  See January 2017 VA treatment record.  In October 2017, the Veteran's representative attributed the Veteran's current varicose veins to the decade he spent as a drill instructor.  His DD-214 indicates that he received a Drill Sergeant Badge.  To date, VA has not obtained a competent medical examination and opinion addressing this claim.  Accordingly, a VA examination is necessary prior to further adjudication.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Bilateral Foot Condition

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

An August 2013 VA examiner diagnosed the Veteran with onychomycosis and opined that it was not related to, or caused by, service.  However, the VA examiner did not address the Veteran's reports of bilateral lower extremity peripheral neuropathy.  See January 2016 VA treatment record.  Based on this evidence, the August 2013 VA examination is inadequate as to the etiology of the Veteran's bilateral foot condition(s), and a new VA examination is necessary to determine whether any diagnosed bilateral food condition is related to or caused by service, to include as residuals of cold exposure.

III.  Right Hip Disability

The August 2013 VA examiner noted that the Veteran was treated for right hip injuries during service and that the Veteran had been diagnosed with right hip arthritis.  However, the VA examiner opined that the Veteran's current right hip disability is less likely than not related to or caused by service.  The VA examiner explained that the Veteran was treated for a hip injury in 1961, during his first period of service, but that his August 1963 entrance examination was silent for a right hip condition.  The VA examiner further stated that the Veteran's VA treatment records from 2000 to the present are silent for a right hip condition and opined that the available medical records do not document chronicity of the condition during and since separation from service.  

The VA examiner however did not address the Veteran's reports that a truck rolled over and injured his right hip in 1968 and that he was hospitalized for one week for the hip condition while stationed in Europe.  The Veteran reported that he has had increasing pain and stiffness in the right hip since this reported injury.  The Board notes that the Veteran's service treatment records reflect that he was treated in April 1968 for injuries sustained in auto accident in Germany, including contusions of the right shoulder and thigh, with residual pain in the right thigh.  X-rays at the time revealed no bony abnormality.  As the VA examiner did not address this reported injury and the Veteran's competent lay reports of hip pain since that time, the August 2013 VA examiner's opinion is inadequate as to the etiology of the Veteran's right hip arthritis, and a new VA examination is necessary to determine whether the right hip arthritis is related to or caused by service.

The Board notes that remand is necessary for the claimed right hip arthritis as it is distinguishable from the issue of entitlement to service connection for left shoulder arthritis that is granted herein.  The Veteran's left shoulder injury during service was documented with greater detail in the service treatment records.  The Veteran wore a splint for several months after his left shoulder injury, had documented residuals and physical therapy for an extended period after the initial injury, and the injury actually involved a separation of the joint.  In contrast, the Veteran's 1961 right hip injury was described in the service treatment records as "bruised with some swelling."  The Veteran's service treatment records related to his 1968 injury to the right thigh did not explicitly describe an injury to the right hip.  For these reasons, the Board found that the left shoulder arthritis issue was ready for adjudication in this decision, while the right hip arthritis issue required further development.

IV. BPH

The August 2013 VA examiner diagnosed the Veteran with BPH, noted the Veteran's treatment for prostatitis and multiple diagnoses of "GC and NSU" during service.  The VA examiner opined that it was less likely than not incurred in or caused by service.  The VA examiner explained that according to the medical reference source "Up-To-Date," "the pathogenesis of BPH remains incomplete understood."  The VA examiner further stated that, according to the literature studies, prostatitis does not have a causal effect to the development of BPH.  The Board finds that this opinion is inadequate as it contains only data and conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the VA examiner did not adequately explain why BPH is less likely than not related to or caused by service when the VA examiner clearly stated that the "pathogenesis of BPH is incompletely understood."  Therefore, the Board finds that the opinion, as currently written, is speculative in nature and inadequate.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that medical possibilities and unsupported medical opinions carry negligible probative weight).  For these reasons, the August 2013 VA examiner's opinion is inadequate as to the etiology of the Veteran's BPH, and a new medical nexus opinion must be obtained to determine whether the diagnosed BPH is related to or caused by service.

In addition, the Veteran's VA treatment records indicate that he is treated for BPH by a private urologist.  See January 2017 VA treatment record.  There are no records from a private urologist in the claims file.  On remand, the AOJ should attempt to obtain these records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder the Veteran's updated VA treatment records.

2. Obtain a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for records from his private urologist. Request the identified records and associate them with the record.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his current varicose veins of the bilateral lower extremities.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.

The examiner should provide an opinion as to whether the Veteran's current varicose veins of the bilateral lower extremities are at least as likely as not (50 percent or greater probability) related to or caused by service, to include the Veteran's decade as a drill instructor.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
4. Schedule the Veteran for a VA examination to determine the nature and etiology of any foot conditions, including as a residual of cold exposure.

The examiner should identify all current foot disabilities.  For EACH identified disability, the examiner should provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability) related to or caused by service, to include the Veteran's competent and credible lay reports of cold exposure while stationed in Korea.

The VA examiner should note the following:

a) July 1971 service treatment record noting a fungus infection of feet. 

b) September 2004 VA treatment record diagnosing the Veteran with a foot skin "rash, recurrent, likely fungal."

c) July 2015 VA treatment record noting fungus on feet.

d) The Veteran's lay reports of bilateral lower extremity peripheral neuropathy and "subjective sensory loss to testing of sensation of bottom of feet" that were noted in a June 2015 VA treatment record.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Forward the Veteran's claims file to a suitable VA examiner for an addendum as to the etiology of the current right hip disability.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is asked to provide an opinion as to whether the Veteran's current right hip disability, to include arthritis, is at least as likely as not (50 percent or greater probability) related to or caused by service.

In providing this opinion, attention is called to the following:

a)  January 1961 STR complaint of convulsive right hip. The Veteran fell during the physical strength test and struck right hip on the butt of his rifle when he fell.  The right hip was bruised with some swelling.

b)  The Veteran's competent lay report that a truck rolled over and injured his right hip in 1968 and he was hospitalized for one week for the resulting hip condition while stationed in Europe.  

c)  April 1968 STR documenting treatment for injuries sustained in auto accident in Germany, including contusions of the right shoulder and thigh, with residual pain in the right thigh. X-rays at the time revealed no bony abnormality.  

d) The Veteran's competent lay report that he has had increasing pain and stiffness in the right hip since the reported 1968 injury.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  

6. Obtain a medical opinion from an urologist as to the etiology of the Veteran's diagnosed BPH.  A new examination is only required if deemed necessary by the urologist.  The entire claims file and a copy of this remand must be made available to the urologist for review, and the urologist must specifically acknowledge receipt and review of these materials in any reports generated.

The urologist should provide an opinion as to whether the Veteran's current BPH is at least as likely as not (50 percent or greater probability) related to or caused by service.  

In providing this opinion, the urologist should note the following evidence:

a)  1960: diagnosed "urethritis, acute due to non-gonococcus"

b) June 1961: "urethritis, acute due to GC"

c) July 1961:  "prostate enlarged and boggy.  Loaded with [illegible] of WBC."

d) May 1962: complaint of urethral discharge.  The Veteran was noted to have had a venereal disease one year ago.  He noticed some urinary burning and discharge occasionally.  The treatment record noted "prostatic massage - many WBC."  Weekly massage was prescribed.

e) July 1962: "complained of pain in urethra when urinating."

f) June 1965: past history of "prostate trouble" and no "GU" symptoms.

g) May 1968: "persistent watery discharge which stains underclothing.  Noted mostly in daytime.  Imp: post GC urethral."

h) April 1971: "possible nonspecific urethritis."

The urologist must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


